Determination of the Appellate Term unanimously affirming a judgment of the Civil Court entered in plaintiff’s favor, unanimously reversed on the law and-on the facts, with $50 costs to appellant, and the complaint dismissed. The trial court, in finding for the plaintiff, must of necessity have found that the manner of construction of the door or of its maintenance created a condition of foreseeable danger. After having examined the pertinent exhibit we can come to no other conclusion but that even absent any markings no fault can he found with either the manner of construction or the manner in which the door was maintained. Accordingly, we find no negligence on the part of the defendant and it may not he cast in liability for plaintiff’s injuries. Concur — Botein, P. J., Rabin, Valente, Stevens and Witmer, JJ.